PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HOVER INC.
Application No. 16/388,962
Filed: April 19, 2019
For: THRESHOLDS FOR CHANGE IDENTIFICATION WHEN COMPARING IMAGERY
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action, mailed August 5, 2021, which set a shortened statutory period for reply of three (3) months.  A three (3) month extensions of time under the provisions of 37 CFR 1.136(a) was obtained February 4, 2022.  Accordingly, the application became abandoned on February 5, 2022. A Notice of Abandonment was mailed March 14, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141. 

This application is being referred to Technology Center Art Unit 2661 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/LASHAWN MARKS/
Paralegal Specialist, OPET